Citation Nr: 0126468	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-00 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
March 1946 and from February 1948 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In July 2001, a hearing was held before 
this Board Member.

The April 1998 rating decision also denied service connection 
for a heart condition, and the veteran perfected his appeal 
to the Board as to this issue.  However, a rating decision of 
October 2000 granted service connection for a heart condition 
and assigned a 60 percent disability rating for this 
disorder.  The veteran has not indicated disagreement with 
that decision, and this issue is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)


REMAND

A remand is required for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has reported receiving extensive treatment for 
his knees ever since his discharge from service in 1967.  
Specifically, he reports treatment:

? At Letterman General Hospital beginning in 1967.
? At Oak Knoll Naval Hospital beginning in the early 
1970s.
? From Dr. Harris between 1967 and the early 1970s.
? At VA facilities in Oakland and Palo Alto since the 
early 1970s.

To comply with the VCAA, the RO must (a) ask the veteran to 
complete a release for private medical records from Dr. 
Harris and request those records, and (b) obtain any records 
in the custody of a federal agency.  

The Board notes that the RO asked the National Personnel 
Records Center (NPRC) for the veteran's medical records from 
1967 to 1998 for Letterman General Hospital and Oak Knoll 
Naval Hospital.  NPRC did not indicate the records were not 
available, but only stated that records for treatment in 1998 
had not yet been retired to NPRC.  The Board also notes that 
in 1972, Letterman General Hospital indicated that records 
for the veteran's treatment prior to 1969 had been retired to 
NPRC, which suggests that earlier treatment records did 
exist.  The VCAA mandates that the RO continue to request the 
veteran's medical records that are in the custody of a 
federal agency, either until it is reasonably certain the 
records do not exist or that further efforts to obtain the 
records would be futile. 

It is correct, as the RO found, that the veteran's service 
medical records contain no complaints of or treatment for 
either knee.  However, the record is equally clear that the 
veteran began having knee trouble within the first year after 
service, based on his October 1967 statement to the RO and 
statements he made during a January 1968 VA physical 
examination.  In 1968, he reported recently receiving 
treatment for his knees.  Any records for treatment shortly 
after service, especially that received within the first 
post-service year, would be probative to this claim, and the 
VCAA requires that VA further develop for this evidence. 

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide the 
appropriate release so that the RO can 
request his treatment records from Dr. 
Harris.  The authorization for release of 
information must be completed in full. 

The RO should specify that actual 
treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

2.  The RO must obtain the veteran's 
treatment records from the VA facilities 
in Oakland and Palo Alto for all 
treatment since the early 1970s.  The RO 
should continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request a 
search be conducted for the veteran's 
inpatient and outpatient treatment 
records from Letterman General Hospital 
and Oak Knoll Naval Hospital for 
treatment from 1967 until those 
facilities ceased operation.  

The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and a 
negative response must be provided if 
records are not available.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
action has been conducted and completed 
in full.  The RO must also ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




